     Case 2:20-cv-00555-JAM-CKD Document 5 Filed 06/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DEANDRE FOWLER,                                    No. 2:20-cv-0555 JAM CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17           Plaintiff has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The

18   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

19   Local Rule 302.

20           On April 27, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

23   findings and recommendations.

24           Although it appears from the file that plaintiff’s copy of the findings and

25   recommendations was returned by the U.S. Postal Service, plaintiff was properly served. It is the

26   plaintiff’s responsibility to keep the court apprised of his current address at all times. Pursuant to

27   Local Rule 182(f), service of documents at the record address of the party is fully effective.

28   /////
                                                        1
     Case 2:20-cv-00555-JAM-CKD Document 5 Filed 06/02/20 Page 2 of 2

 1          The court presumes that any findings of fact are correct. See Orand v. United States, 602
 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
 4   reviewed the file, the court finds the findings and recommendations to be supported by the record
 5   and by the magistrate judge’s analysis.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. The findings and recommendations filed April 27, 2020, are adopted in full; and
 8          2. This action is dismissed without prejudice.
 9
     DATED: June 1, 2020
10
                                                 /s/ John A. Mendez____________             _____
11

12                                               UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
